Title: Thomas Jefferson to William Foushee, 10 April 1813
From: Jefferson, Thomas
To: Foushee, William


          Dear Sir Monticello Apr. 10. 13.
          You will be sensible that the inclosed proposition on the establishment of steam boats might as well have been addressed to the man in the moon, as to an inhabitant of the mountains. yet as such a boat between Norfolk & Richmond might be interesting to both places I have thought it a duty to give the proposition a fair chance by handing it on to a place where it will be more interesting. with this view I have taken
			 the liberty of inclosing it to you, that if you think any it can be wrought into any thing useful for the city of Richmond, you may make such disposition of it as your judgment & convenience may admit.
			 I have written to mr De Lacy that I have taken the liberty of putting it into your hands. I with pleasure avail myself of the opportunity it offers of presenting myself to your recollection, and of renewing to you assurances of my constant and great esteem & respect
          Th:
            Jefferson
        